Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard E. Blackburn appeals the district court’s order adopting in part the recommendation of the magistrate judge and denying relief on his civil action. We have reviewed the record and find no reversible error. Accordingly, we deny Blackburn’s motion for appointment of counsel and affirm for the reasons stated by the district court. Blackburn v. South Carolina, No. 9:06-cv-02011-PMD, 2009 WL 632542 (D.S.C. Mar. 11, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.